Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the listing of claims filed on December 21, 2021. Claims 1-20 are currently pending. 

Examiner’s Note
The present claims are similar to those restricted from parent application  (now Patent 11,172,031 B2). A review of the present claims against the patented claims showed the present claims to be distinct from those of the parent, as such they are currently not subject to any double patenting issues. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Townsley et al (US PGPub No: 2006/0168270), hereafter referred to as Townsley.

With regards to claims 1, 7, and 13, Townsley teaches a session management method, comprising: obtaining, by a control plane function device, a point-to-point protocol over Ethernet (PPPoE) message from a user equipment (Townsley teaches the Broadband Remote Access Server (BRAS) (i.e. control plane function device) receiving an Ethernet frame; see paragraph 109, Townsley. A PPP active discovery message is extracted from the frame; see paragraph 111, Townsley); 

assigning, by the control plane function device, a PPPoE session identifier to the user equipment (During a PPP active discovery, the PPP session ID is determined and the DSLAM associates the session ID with a vMAC. The BRAS assigns a vMAC value that has not recently been used to avoid collisions; see paragraph 135, Townsley); 

and sending, by the control plane function device, the PPPoE session identifier to the user equipment to establish a PPPoE connection between the user equipment and a network side device (Townsley teaches the BRAS sending a response, to the frame, offering configuration data such as session ID; see paragraph 111, Townsley. This response with session ID is a type of control plane function; see paragraph 111, Townsley).  



Allowable Subject Matter
Claims 2-6, 8-12, and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Remarks
Another pertinent prior art that was found but not relied upon is Gupta (US PGPub No: 2015/0282026). Gupta teaches a network that supports PPPoE and the use of user data plane along with control plane. However, Gupta was not as explicit in assigning a session ID based on a received message at the control plane/network side.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455